IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE             FILED
                           DECEMBER 1997 SESSION
                                                            January 16, 1998

                                                        Cecil W. Crowson
CARLTON L. MAYO,                     )     NO. 01C01-9703-CC-00074 Clerk
                                                       Appellate Court
                                     )
      Appellant                      )     MONTGOMERY COUNTY
                                     )
V.                                   )     HON. ROBERT W. WEDEMEYER
                                     )     JUDGE
STATE OF TENNESSEE,                  )
                                     )     (Post-Conviction)
      Appellee                       )


FOR THE APPELLANT                          FOR THE APPELLEE

Carlton L. Mayo, Pro Se                    John Knox Walkup
Reg. No. 14403-075 QTRL-B                  Attorney General and Reporter
P.O. Box 4000
Manchester, Kentucky 40962-4000            Elizabeth B. Marney
                                           Assistant Attorney General
                                           450 James Robertson Parkway
                                           Nashville, Tennessee 37243-0493

                                           Arthur Bieber
                                           Assistant District Attorney

                                           John W. Carney
                                           District Attorney General
                                           204 Franklin Street
                                           Suite 200
                                           Clarksville, Tennessee 37040




OPINION FILED:


AFFIRMED PURSUANT TO RULE 20


William M. Barker, Judge
                                                      Opinion


         The appellant, Carlton L. Mayo, appeals from the judgment of the Circuit Court

of Montgomery County dismissing his petition for post-conviction relief without the

appointment of counsel or an evidentiary hearing. Following our review of the record

upon appeal, we affirm the trial court pursuant to Rule 20 of the Tennessee Court of

Criminal Appeals.

         On May 14, 1996, the appellant, proceeding pro se, filed an unsworn petition in

the Montgomery County Circuit Court seeking post-conviction relief from two criminal

convictions previously entered against the appellant as a result of his pleas of guilty. 1

Although the petition alleges that the appellant had served both of his sentences, he

was nevertheless seeking relief from his state convictions for the reason that he had

been convicted of drug-related offenses in federal court in 1993, and his state

convictions were used to enhance his federal sentence. In his petition, the appellant

alleges that his guilty pleas were not entered voluntarily and knowingly.

         In response to the appellant’s petition for post-conviction relief, the State filed a

motion to dismiss contending that the applicable statute of limitation had expired. The

trial court agreed and dismissed the appellant’s petition.

         On appeal, the appellant argues that the new Post-Conviction Procedure Act,

which became effective May 10, 1995, provided the petitioner with a one-year window

of opportunity from the effective date of the Act within which to file a petition seeking

post-conviction relief notwithstanding the age of the convictions being collaterally

attacked. See Compiler’s Notes to Tenn. Code Ann. § 40-30-201 (1996 Supp.)

referring to Acts 1995, ch. 207 §3. Indeed, a panel of this Court adopted the position

now being argued on appeal by the appellant in the unreported opinion in Arnold


         1
         The petitio n ref ers to the tw o pre vious conv iction s by do cke t num bers only. In the tria l cour t’s
order dismissing the petition for post-conviction relief, the trial court indicated that the underlying
convictions being attacked by the appellant were imposed in 1983 and 1984. In the briefs which the
parties have filed in this Court, they agree that the appellant’s pleas of guilty were to second degree
burglary and possession of marijuana for resale.

                                                          2
Carter v. State, No. 03C01-9509-CC-00270 (Tenn. Crim. App., at Knoxville, July 11,

1996). However, our supreme court recently reversed this Court’s holding in the Carter

case. The unanimous court ruled that the new Post-Conviction Procedure Act did not

provide a new opportunity for petitioners to file post-conviction proceedings in those

cases where the statute of limitation had expired under the former Post-Conviction

Procedure Act. Carter v. State, 952 S.W.2d 417 (Tenn. 1997). The convictions which

the appellant seeks to collaterally attack in this petition occurred in 1983 and 1984.

Shortly thereafter, our legislature enacted a three-year statute of limitation that was

applicable to all petitions for post-conviction relief filed on or after July 1, 1986. Tenn.

Code Ann. § 40-30-102 (1986 Supp.). The appellant’s right to file for post-conviction

relief would therefore have been barred on July 1, 1989. See Abston v. State, 749

S.W.2d 487, 488 (Tenn. Crim. App. 1988). Since the instant petition was filed

May 14, 1996,2 the trial court was correct in finding that the appellant’s petition was

barred by the applicable statute of limitation. Based upon the foregoing, we affirm the

trial court pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.



                                                              __________________________
                                                              WILLIAM M. BARKER, JUDGE

CONCUR:



______________________________
JOE B. JONES, PRESIDING JUDGE



_____________________________
PAUL G. SUMMERS, JUDGE




        2
           In seeking to obtain a ruling that his petition was filed within one (1) year of the effective date of
the n ew P ost-C onvic tion P roce dure Act, th e app ellant argu es in h is brie f that h e pro perly lo dge d his
petition at the federal prison postal office on May 7, 1996, and therefore, we should consider the petition
filed that date rather than May 14, 1996, when it was filed by the circuit court clerk. It is unnecessary that
we make such a finding, having concluded that the petition was time-barred regardless of whether it was
filed May 7, 1996, or May 14, 1996.

                                                        3